NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DELANO D. DAVIS,                                No. 16-35777

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01815-JO

 v.
                                                MEMORANDUM*
MULTNOMAH COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Oregon state prisoner Delano D. Davis appeals pro se from the district

court’s order denying his post-judgment motion for reconsideration in his 42

U.S.C. § 1983 action alleging deliberate indifference and excessive force claims

arising from his detention at Multnomah County Detention Center. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

      The district court did not abuse its discretion in denying Davis’s motion for

reconsideration because Davis failed to establish any basis for such relief.

See id. at 1262-63 (setting forth grounds for relief under Fed. R. Civ. P. 59(e) and

60(b)).

      We lack jurisdiction to consider Davis’s contentions regarding the district

court’s grant of summary judgment because Davis failed to file a timely notice of

appeal or a timely post-judgment tolling motion after the district court entered

judgment on May 18, 2016. See Fed. R. Civ. P. 4(a)(1)(A) (a notice of appeal

must be filed within 30 days after the entry of judgment); Stephanie-Cardona LLC

v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A

timely notice of appeal is a non-waivable jurisdictional requirement.”); Fiester v.

Turner, 783 F.2d 1474, 1475 (9th Cir. 1986) (under Rule 4(a)(4), an untimely post-

judgment motion does not toll time to appeal from the judgment).

      We reject as without merit Davis’s contention that the district court abused

its discretion in denying Davis’s motion for leave to amend his complaint as moot.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          2                                       16-35777
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               16-35777